--------------------------------------------------------------------------------

SECURITY AGREEMENT

THIS AGREEMENT is executed on September 7, 2007 between CYPHEREDGE TECHNOLOGIES,
INC. a Delaware company (hereinafter called the "Borrower"), and MISTRAL
VENTURES, INC., a Nevada corporation (hereinafter called the "Lender").

FOR VALUABLE CONSIDERATION, the Borrower hereby grants to Lender a security
interest in all of the Borrower's right, title and interest in and to all of the
Borrower's personal property and assets including without limitation the
following property, including without limitation any and all additions,
accessions and substitutions thereto or therefor, whether now held or hereafter
acquired (hereinafter called the "Collateral"): (a) accounts; (b) instruments;
(c) documents; (d) chattel paper; (e) supporting obligations; (f) letter of
credit rights; (g) equipment; (h) fixtures; (i) general intangibles; (j)
inventory; (k) investment property; (l) deposit accounts; (m) cash, money,
currency, and liquid funds, wherever held; (n) goods; (o) intellectual property;
and (p) all proceeds of each of the foregoing (the "Proceeds"), to secure
payment and performance of all of the Borrower's present or future debts or
obligations to the Lender, whether absolute or contingent (hereafter referred to
as "Debt"). Unless otherwise defined, words used herein have the meanings given
them in the Delaware Uniform Commercial Code.

THE BORROWER REPRESENTS, WARRANTS AND AGREES:

1.

The Borrower will immediately pay:

      (a)

any Debt when due;

      (b)

the Lender's costs of collecting the Debt, of protecting, insuring or realizing
on Collateral, and any expenditure of the Lender pursuant hereto, including
attorneys' fees and expenses, with interest at the rate of 10% per annum from
the date of expenditure; and

      (c)

any deficiency after realization of Collateral.

      2.

The Borrower will use the proceeds of any loan that becomes Debt hereunder for
general corporate purposes subject to approval by Lender, which approval shall
not be unreasonably withheld or delayed.

      3.

As to all Collateral in the Borrower's possession (unless specifically otherwise
agreed to by the Lender in writing), the Borrower will:

      (a)

have, or has, possession of the Collateral at the location disclosed to the
Lender and will not remove the Collateral from the location;

      (b)

keep the Collateral separate and identifiable;

      (c)

maintain the Collateral in good and saleable condition, repair it if necessary,
and otherwise deal with the Collateral in all such ways as are considered good
practice by owners of like property, use it lawfully and only as permitted by
insurance policies, and permit the Lender to inspect the Collateral at any
reasonable time; and

      (d)

not sell, contract to sell, lease, encumber or transfer the Collateral (other
than inventory Collateral) until the Debt has been paid, even though the Lender
has a security interest in proceeds of such Collateral.


--------------------------------------------------------------------------------


4.

As to Collateral which is inventory and accounts, the Borrower:

      (a)

may, until notice from the Lender, sell, lease or otherwise dispose of inventory
Collateral in the ordinary course of business only, and collect the cash
proceeds thereof;

      (b)

will, upon notice from the Lender, deposit all cash proceeds as received in a
demand deposit account with the Lender, containing only such proceeds and
deliver statements identifying units of inventory disposed of, accounts which
gave rise to proceeds, and all acquisitions and returns of inventory as required
by the Lender;

      (c)

will receive in trust, schedule on forms satisfactory to the Lender and deliver
to the Lender all non-cash proceeds other than inventory received in trade; and

      (d)

if not in default, may obtain release of the Lender's interest in individual
units of inventory upon request, therefore, payment to the Lender of the release
price of such units shown on any Collateral schedule supplementary hereto, and
compliance herewith as to proceeds thereof.

      5.

As to Collateral which are accounts, chattel paper, general intangibles and
proceeds described in 4(c) above, the Borrower warrants, represents and agrees:

      (a)

all such Collateral is genuine, enforceable in accordance with its terms, free
from default, prepayment, defense and conditions precedent (except as disclosed
to and accepted by the Lender in writing), and is supported by consecutively
numbered invoices to, or rights against, the debtors thereon; and the Borrower
will supply the Lender with duplicate invoices or other evidence of the
Borrower's rights on the Lender's request;

      (b)

all persons appearing to be obligated on such Collateral have authority and
capacity to contract;

      (c)

all chattel paper is in compliance with law as to form, content and manner of
preparation and execution and has been properly registered, recorded, and/or
filed to protect the Borrower's interest thereunder;

      (d)

if an account debtor shall also be indebted to the Borrower on another
obligation, any payment made by him not specifically designated to be applied on
any particular obligation shall be considered to be a payment on the account in
which the Lender has a security interest; and should any remittance include a
payment not on an account, it shall be delivered to the Lender and, if no event
of default has occurred, the Lender shall pay the Borrower the amount of such
payment; and

      (e)

the Borrower agrees not to compromise, settle or adjust any account or renew or
extend the time of payment thereof without the Lender's prior written consent.

      6.

The Borrower owns all Collateral absolutely, and no other person has or claims
any interest in any Collateral, except that, as disclosed to and accepted by the
Lender in writing, a third party has an existing first priority security
interest in the Collateral to secure obligations outstanding and incurred in the
future, and subject to the foregoing the Borrower will defend any proceeding
which may affect title to or the Lender's security interest in any Collateral,
and will indemnify and hold the Lender free and harmless from all costs and
expenses of the Lender's defense.

2

--------------------------------------------------------------------------------


7.

The Borrower will pay when due all existing or future charges, liens or
encumbrances on and all taxes and assessments now or hereafter imposed on or
affecting the Collateral and, if the Collateral is in the Borrower's possession,
the realty on which the Collateral is located.

      8.

The Borrower will insure the Collateral with the Lender as a loss payee in form
and amounts with companies, and against risks and liability satisfactory to the
Lender, and hereby assigns such policies to the Lender, agrees to deliver them
to the Lender at the Lender's request, and authorizes the Lender to make any
claim thereunder, to cancel the insurance on the Borrower's default, and to
receive payment of and endorse any instrument in payment of any loss or return
premium. If the Borrower should fail to deliver the required policy or policies
to the Lender, the Lender may, at the Borrower's cost and expense, without any
duty to do so, get and pay for insurance naming as the insured, at the Lender's
option, either both the Borrower and the Lender, or only the Lender, and the
cost thereof shall be secured by this Agreement, and shall be repayable as
provided in Paragraph 1 above.

      9.

The Borrower will give the Lender any information it reasonably requires. All
information at any time supplied to the Lender by the Borrower (including, but
not limited to, the value and condition of Collateral, financial statements,
financing statements, and statements made in documentary Collateral) is correct
and complete, and the Borrower will notify the Lender of any adverse change in
such information. The Borrower will promptly notify the Lender of any change of
the Borrower's residence, chief executive office or mailing address.

      10.

The Lender is irrevocably appointed the Borrower's attorney-in-fact to do any
act which the Borrower is obligated hereby to do, to exercise such rights as the
Borrower may exercise, to use such equipment as the Borrower might use, to enter
the Borrower's premises to give notice of the Lender's security interest, and to
collect Collateral and proceeds and to execute and file in the Borrower's name
any financing statements and amendments thereto required to perfect the Lender's
security interest hereunder, all to protect and preserve the Collateral and the
Lender's rights hereunder. The Lender may:

      (a)

endorse, collect and receive delivery or payment of instruments and documents
constituting Collateral;

      (b)

make extension agreements with respect to or affecting Collateral, exchange it
for other Collateral, release persons liable thereon or take security for the
payment thereof, and compromise disputes in connection therewith; and

      (c)

use or operate Collateral for the purpose of preserving Collateral or its value
and for preserving or liquidating Collateral.

      11.

Until the Debt shall have been paid or performed in full, the Lender's rights
shall continue even if the Debt is outlawed. The Borrower waives:

      (a)

any right to require the Lender to pursue any other remedy;

      (b)

presentment, protest and notice of protest, demand and notice of non-payment,
demand or performance, notice of sale, and advertisement of sale;

      (c)

any right to the benefit of or to direct the application of any Collateral until
the Debt shall have been paid; and

3

--------------------------------------------------------------------------------


  (d)

any right of subrogation to the Lender until Debt shall have been paid or
performed in full.


12.

Upon default, at the Lender's option, without demand or notice, all or any part
of the Debt shall immediately become due. The Lender shall have all rights given
by law, and may sell, in one or more sales, Collateral in any county. The Lender
may purchase at such sale. Sales for cash or on credit to a wholesaler, retailer
or user of the Collateral, or at public or private auction, are all to be
considered commercially reasonable. The Lender may require the Borrower to
assemble the Collateral and make it available to the Lender at the entrance to
the location of the Collateral, or a place designated by the Lender. Defaults
shall include:

      (a)

the Borrower's failure to pay or perform this or any agreement with the Lender
or breach of any warranty herein, or the Borrower's failure to pay or perform
any agreement with the Lender;

      (b)

any change in the Borrower's financial condition which in the Lender's judgment
impairs the prospect of the Borrower's payment or performance;

      (c)

any actual or reasonably anticipated deterioration of the Collateral or in the
market price thereof which causes it, in the Lender's judgment, to become
unsatisfactory as security;

      (d)

any levy or seizure against the Borrower or any of the Collateral;

      (e)

death, termination of business, assignment for creditors, insolvency,
appointment of receiver, or the filing of any petition under bankruptcy or
debtor's relief laws of, by or against the Borrower or any guarantor of the
Debt; or

      (f)

any warranty or representation which is false or is believed in good faith by
the Lender to be false.

      13.

The Lender's acceptance of partial or delinquent payments or the failure of the
Lender to exercise any right or remedy shall not waive any obligation of the
Borrower or right of the Lender to modify this Agreement, or waive any other
similar default.

      14.

This Agreement benefits the Lender's successors and assigns and binds the
Borrower's successors and assigns. This Agreement contains the entire security
agreement between the Lender and the Borrower. The Borrower will execute any
additional agreements, assignments or documents reasonably required by the
Lender to carry this Agreement into effect.

      15.

THIS AGREEMENT AND THE VALIDITY AND ENFORCEABILITY HEREOF SHALL BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK `WITHOUT GIVING EFFECT TO CONFLICT OF LAWS RULES OR CHOICE OF LAWS RULES
THEREOF. EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE
INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE
AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES OR AGENTS) SHALL BE
COMMENCED IN THE STATE AND FEDERAL COURTS SITTING IN THE COUNTY OF NEW YORK,
CITY AND STATE OF NEW YORK (THE "NEW YORK

4

--------------------------------------------------------------------------------


COURTS"). EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE NEW YORK COURTS FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY TERM OF
THIS AGREEMENT), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY
SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF THE NEW YORK COURTS OR THAT SUCH NEW YORK COURTS ARE IMPROPER OR
AN INCONVENIENT VENUE FOR SUCH PROCEEDING. The Borrower agrees that service of
process may be accomplished by any means authorized by New York law.

    16.

To the extent that the Borrower acquires any trademarks, service marks, trade
names and service names and/or the goodwill associated therewith, copyrights,
patents and/or patent applications (collectively "Intellectual Property"), the
Borrower shall give prompt notice thereof to the Lender and shall take any and
all actions requested from time to time by the Lender to perfect the Borrower's
interest in such Intellectual Property and to perfect the Lender's first
priority interest therein.

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
day and year first above written.

CYPHEREDGE TECHNOLOGIES, INC.   MISTRAL VENTURES, INC.                     Per:
/s/ James Linkous   Per: /s/ John Xinos   James Linkous, President and CEO    
John Xinos, President and CEO

5

--------------------------------------------------------------------------------